Citation Nr: 0836989	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with right upper extremity 
radicular symptoms, to include as secondary to service-
connected low back strain with degenerative arthritis 
[hereinafter low back disability] and residuals of a right 
shoulder injury status post removal of spurs and repair of 
muscles and tendons [hereinafter right shoulder disability].


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1992. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In the February 2003 rating decision, service connection was 
denied for degenerative disc disease of the cervical spine 
with right upper extremity radicular symptoms both on a 
direct basis and as secondary to the service-connected low 
back and right shoulder disabilities.  The veteran perfected 
an appeal of that denial.

In August 2008, the veteran testified at a hearing in San 
Antonio, Texas before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  At the August 2008 hearing, the 
veteran submitted photographs taken during his active service 
and waived initial agency of original jurisdiction (AOJ) 
consideration of such evidence.  See 38 C.F.R. § 20.1304 
(2007).

Issues not on appeal

In the February 2003 rating decision, increased ratings for 
the service-connected low back and right shoulder 
disabilities were denied.  The veteran did not express 
disagreement with those determinations.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Those issues are 
therefore not in appellate status.

In an April 2004 rating decision, service connection was 
denied for coronary artery disease.  The veteran perfected an 
appeal of that denial.  In a January 2008 rating decision, 
service connection was granted for coronary artery disease 
and a 
10 percent disability rating was assigned effective January 
28, 2004.  Since this service connection claim was granted, 
the veteran's appeal as to that issue has become moot.  To 
the Board's knowledge, the veteran has not disagreed with the 
assigned disability rating or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, the matter has been resolved and is 
not in appellate status.

FINDINGS OF FACT

1.  The evidence of record does not demonstrate any in-
service neck or cervical spine disease or injury.

2.  The competent medical evidence of record does not support 
a conclusion that the veteran's degenerative disc disease of 
the cervical spine with right upper extremity radicular 
symptoms is caused by or aggravated by either his service-
connected low back disability or his service-connected right 
shoulder disability.

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine with 
right upper extremity radicular symptoms was not incurred in 
or aggravated by service, and may not be so presumed.    38 
U.S.C.A. §§ 1101, 1110, 1112, 11123, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Degenerative disc disease of the cervical spine with 
right upper extremity radicular symptoms is not proximately 
due to or the result of the veteran's service-connected low 
back disability or the service-connected right shoulder 
disability.
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for degenerative 
disc disease of the cervical spine with right upper extremity 
radicular symptoms.  He contends that this disability was 
caused by an in-service injury or in the alternative, that it 
was caused or aggravated by his service-connected low back 
disability and/or right shoulder disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in 
letters sent in December 2002, November 2005, and March 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The December 2002 and November 2005 VCAA 
letters informed the veteran of the evidence necessary to 
establish direct service connection, and the November 2005 
VCAA letter informed the veteran of the evidence necessary to 
establish secondary service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the service connection claim.

As for the evidence to be provided by the veteran, in the 
December 2002 VCAA letter the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

Moreover, in the December 2002 and November 2005 VCAA 
letters, the veteran was informed that VA would provide a 
medical examination or obtain a medical opinion if it is 
necessary to make a decision on his claim.  [A VA examination 
was conducted in January 2003.]

In the November 2005 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the November 2005 VCAA letter, the RO informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
November 17, 2005 VCAA letter, page 1.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The claim was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding this claim.  The RO specifically addressed 
elements (4) and (5) in the March 2006 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the veteran's service medical 
records and a report of a VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

As noted by the veteran's representative in a January 2007 
attachment to a VA Form 646 (statement of accredited 
representative in appealed case), a VA medical opinion was 
not obtained regarding the claim of direct service connection 
for the cervical spine disability.  The question is therefore 
whether such opinion is necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See also 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  These requirements are conjunctive.  See Melson 
v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" meant that all of the conditions listed must be met].  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met].  

The outcome of the direct service connection claim hinges on 
McLendon element (2), that is, what occurred, or more to the 
point what did not occur, during service.  A medical opinion 
would not shed any light on this crucial element.  Referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

In short, remand for a medical opinion as to the matter of 
direct service connection is not necessary.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of neck or cervical spine disease or injury.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a hearing held at a VA office before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007) ; see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2007) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The RO did not provide the veteran with the amended version 
of 38 C.F.R. § 3.310(b).  Although the overall intention of 
the amendment to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did 
not address, such an evidentiary requirement.  Notably, in 
addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  

Therefore, the Board finds that the more favorable law is the 
holding in Allen and that the holding in Allen applies to 
this case and not the new version of 38 C.F.R. § 3.310(b).  
Accordingly, the veteran is not prejudiced by the lack of 
notice of the new version of 38 C.F.R. § 3.310(b).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Analysis

With respect to Hickson and Wallin element (1), current 
disability, the medical evidence shows that the veteran has 
degenerative disc disease of the cervical spine with right 
upper extremity radicular symptoms.  Therefore, Hickson and 
Wallin element (1) has been shown.

Service connection is in effect for low back strain with 
degenerative arthritis, and residuals of a right shoulder 
injury, status post removal of spurs and repair of muscles 
and tendons.  Accordingly, Wallin element (2) has been 
satisfied.

[The Board observes in passing that the veteran is also 
service connected for coronary artery disease and bilateral 
hearing loss.  He does not appear to contend that his 
coronary artery disease or bilateral hearing loss is 
responsible for his cervical spine disability, and the record 
on appeal does not so suggest.]

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the
Board will separately discuss disease and injury.

With respect to disease, there is no indication of any 
cervical spine disability in service.  The veteran's service 
medical records show no diagnosis of a cervical spine or neck 
disability; no neck injury; and no complaints of neck 
symptomatology.

Moreover, arthritis of the cervical spine was initially 
diagnosed in
October 1994 , after the end of the one year presumptive 
period.  A VA examination in April 1992, to include an 
orthopedic consultation, indicated no neck problems.  A June 
1994 VA orthopedic examination produced identical results.

With respect to in-service injury, the veteran in essence 
asserts that he injured his neck at the same time as his 
documented low back and shoulder  injuries.
The veteran's service medical records show that he injured 
his left shoulder during a martial arts practice in 1977, 
that he injured his low back in 1980s, and that he had right 
shoulder pain in 1990s after doing heavy lifting.  He also 
asserts that his currently diagnosed neck disability could be 
attributable to boxes falling on his head during in-service 
work in a warehouse, performing martial arts, or to a fall in 
which he injured his low back.  However, a careful review of 
the veteran's service medical records demonstrates that the 
veteran repeatedly complained of low back and shoulder 
problems without ever once mentioning the neck.  The veteran 
received extensive treatment for his low back and shoulders 
during his long period of service.  During such medical 
treatment, he did not report any complaints as to the neck.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

Boiled down to its essence, all reference to in-service neck 
pain emanates from the veteran himself.  The Board does not 
dispute that the veteran believes that his neck may have been 
injured during active service, to include martial arts 
practice as documented in the photographs submitted by the 
veteran indicating that a board was broke over his head.  
However, as noted above, the veteran's extensive service 
medical records show no treatment or complaints of neck pain.  
The Board places great weight of probative value on the 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  Such records are more reliable, in the Board's view, 
than the veteran's later assertions.  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

In short, in light of the record as a whole, the Board finds 
that the veteran's assertion of in-service neck pain is not 
credible.  It is simply unbelievable that the veteran would 
complain of low back and shoulder pain on numerous occasions 
during service and to VA examiners after service and not 
mention anything whatsoever about similar problems with 
respect to his neck.    

There thus is no objective evidence of a cervical spine or 
neck disease or injury in service.  Hickson element (2) has 
not been met, and the veteran's claim for direct service 
connection fail on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a 
cervical spine diagnosis in service or a record of chronic 
neck problems in service, a medical nexus opinion would be an 
impossibility.  Indeed, no such competent medical nexus 
opinion appears in the record.  

To the extent that the veteran himself believes that his 
current cervical spine disability is due to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis and etiology]; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Implicit in the veteran's presentation is the contention that 
his neck pain began in service and continued thereafter.  A 
claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed in some detail in connection 
with element (2), there was no cervical spine disability 
diagnosed in service and no documented complaints of neck 
pain in service.  Moreover, as was alluded to above the 
report of an April 1992 VA examination was pertinently 
negative as to neck problems.  Indeed, the veteran's neck was 
described by the examiner as "supple".  Similarly, a June 
1994 VA examination was pertinently negative.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

Moreover, the veteran initially claimed service connection 
for low back and right shoulder disabilities in a November 
1991 claim.  He did not mention any neck problems.  It does 
not stand to reason that the veteran would file claim for 
other disabilities which he believed was related to injuries 
in service without mentioning neck problems, which he now 
claims is related to the same injuries.  The veteran's 
current assertions of continuity of symptomatology are not 
credible.  Continuity of symptomatology after service is 
therefore not demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current headaches to service.  
Hickson element (3) therefore has also not been satisfied, 
and the claim also fails on that basis.

Turning to the secondary service connection claim and Wallin 
element (3), there is of record one competent nexus opinion, 
a February 2003 addendum to a January 2003 VA examination.  
That opinion was not favorable to the veteran's claim.  
The January 2003 VA examiner stated that there was no 
objective, documentary, historical, or clinical evidence to 
suggest or support a causal relationship, either direct or 
indirect (by which the examiner evidently meant via 
aggravation), between the veteran's service-connected low 
back and right shoulder disabilities and degenerative disc 
disease of the cervical spine.

To the extent that the veteran is contending that his 
cervical spine disability is related to his service-connected 
lumbar spine disability or right shoulder disability, the 
Board again notes that a layperson, such as the veteran, 
without medical training is not competent to comment on 
medical matters such as etiology.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1).  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish medical nexus.
 
Conclusion

In summary, in the absence of the second required Hickson 
element, in-service disease or injury, and the third required 
Hickson and Wallin element, medical nexus, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine with right upper extremity 
radicular symptoms on both direct and secondary bases.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for degenerative disc disease of the 
cervical spine with right upper extremity radicular symptoms, 
on a direct basis and as secondary to the service-connected 
low back disability or the service-connected right shoulder 
disability, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


